DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 11-15, drawn to a digital-to-analog conversion system and method implemented with only one return signal.	
Group II, claims 6-10, drawn to a digital-to-analog conversion system and method implemented with two return signals.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I drawn solely to a digital-to-analog conversion device and a method for practicing the device which performs: integration processing for integrating a difference between an input signal and a first return signal generated based on the input signal, and outputting an integration 5result; first quantization processing for quantizing the Group II drawn solely to a digital-to-analog conversion device and a method for practicing the device which performs: integration processing for integrating a difference between an input signal and a first return signal and a second return signal generated based on the input signal, and  5outputting an integration result; first quantization processing for quantizing the integration result outputted by the integration processing;  24 and output processing for outputting output signals including 10a signal whose pulse width is asymmetrical to center of a processing period, based on a first quantization signal acquired by quantization by the first quantization processing, wherein the first return signal delays the first quantization signal, 15wherein the second return signal delays a correction value signal outputted based on the integration result outputted by the integration processing, as claimed therein which is not present in the invention of Group I. Therefore, Group I and Group II are technologically distinct from each other, and there is nothing of record to show them to be obvious variants.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JIANCHUN QIN/Primary Examiner, Art Unit 2837